PRESENT: All the Justices

JANE DOE, BY AND THROUGH HER
FATHER AND NEXT FRIEND, JACK DOE
                                                              OPINION BY
v. Record No. 200386                                JUSTICE STEPHEN R. McCULLOUGH
                                                              April 29, 2021
MICHAEL L. BAKER, ET AL.


                FROM THE CIRCUIT COURT OF THE CITY OF WAYNESBORO
                              Charles L. Ricketts, III, Judge

          Jane Doe appeals from the dismissal of her amended complaint. Jane alleges that, while

still a minor, she was sexually molested by the retired, but still active, pastor of her church. The

events took place at the pastor’s home. The amended complaint named various individual and

institutional church defendants. It alleged negligent hiring or retention, negligent failure to warn

and protect, negligent infliction of emotional distress, intentional infliction of emotional distress,

willful and wanton negligence, fraud, and vicarious liability. For the reasons detailed below, we

affirm in part and reverse in part the judgment below and remand the case to the circuit court.

                                          BACKGROUND

          The circuit court dismissed the case based on its review of the amended complaint.

Accordingly, we accept the allegations of the amended complaint as true to determine whether

they are sufficient for the case to move forward. Parker v. Carilion Clinic, 296 Va. 319, 330

(2018).

          I.     ALLEGATIONS RELEVANT TO THE NEGLIGENT HIRING OR RETENTION COUNT.

          Jonathan Eugene King served as a pastor with the Church of God from 1967 until 2011.

The Church of God is a protestant denomination. The amended complaint states that the Church

of God “is a Tennessee non-profit religious corporation” and that it “has a centralized form of
church government, governed ultimately by the International General Assembly, whose

constituents consist of members from local churches.”

       Before he was hired to serve as the pastor at a Church of God congregation in

Waynesboro, “upon information and belief,” “King had been involved in inappropriate behavior

with women and/or young girls.” More specifically, the amended complaint alleges that he was

involved in “an inappropriate relationship with a young girl when he was a pastor in Marion,

Virginia, immediately prior to being hired” at the church in Waynesboro, and, in addition, he

engaged in “inappropriate behavior toward women while he served as a Church of God pastor in

Charlottesville, Virginia.” The amended complaint states that King was discharged from his

pastorate in Marion.

       King was then hired to serve as the pastor of Celebration, a Church of God congregation

in Waynesboro, in August 1995. The amended complaint alleges that he was hired despite the

national and Virginia church’s “knowledge of his prior history of inappropriate behavior toward

young women or, in the alternative, as a result of” the national or Virginia church’s “failure to

adequately investigate Pastor King’s history of inappropriate behavior toward young women.”

       Not long after he was hired, a number of persons made allegations about King behaving

inappropriately toward some women. For example, in December 1996, a member of the

Waynesboro congregation wrote to the State Overseer to state that King’s soul was “lost to sin.”

The amended complaint describes the State Overseer as the Administrative Bishop for the

Church of God in Virginia. The writer forwarded an inappropriate letter that King had sent to

two of her acquaintances, who were also members of the congregation in Waynesboro. The

writer referenced prior conversations between the writer and the Overseer about King’s “ongoing

inappropriate behavior.”




                                                 2
       Later, in January 1997, another person wrote to the State Overseer asking the Overseer to

prevent King from continuing to contact her and stating that King “needs help.” Also in January

1997, yet another person wrote to the Virginia church, forwarding a letter King’s daughter had

written. The letter “referenced multiple incidents of [] King’s sexual misconduct and predatory

behavior,” including an instance when he inappropriately touched another person, referred to in

the amended complaint as “JaneD3.” The letter from King’s daughter referenced King’s

“unwanted and inappropriate advances on many women over the years.” The person who

forwarded the letter to the Virginia church asserted that the Church should “see and get to the

bottom of this.”

       In January 2001, yet another person wrote to the person then serving as the State

Overseer in Virginia, informing the Overseer that King had been writing inappropriate letters to

her young niece. The writer enclosed letters from King to this niece and asked the Overseer to

intervene to hold King accountable. In the enclosed letters, King “confesses his love” for the

niece, “tells her that it is hard not being able to touch her, and asks her to send him pictures of

herself.”

       In 2002, the State Overseer ordered or arranged for King and his wife to attend a

Christian counseling and mental health facility. King and his wife attended in July 2002.

Following the Kings’ visit to the facility, a counselor and a doctor from the facility sent a written

report to the State Overseer, stating that King needed “to set healthy boundaries with women”

and that King “need[ed] someone to hold him accountable” for his inappropriate actions. The

report suggested that King “should meet with that person regularly for a while.” This report

indicated that King was told to attend the counseling “because of inappropriate communications

with a young girl who was a member of the congregation at a church where he pastored prior to




                                                  3
his tenure at Waynesboro Celebration.” The report was placed in King’s file at the Church of

God State Office.

       In February 2005, two women wrote yet another letter to the person then serving as the

State Overseer, stating that King had been making sexual advances for years toward one of the

authors of the letter. The letter described one instance in which King offered this woman $500 if

she would send him pictures of herself “in various states of undress.” The letter further stated

that King arranged a meeting with this woman at the church parking lot in Waynesboro. There,

he gave this woman $200 and a “sexual instrument while trying to put his hands down her

pants.” King instructed the woman to use the sexual instrument and return it to him. He

“desperately” tried to kiss this woman on the mouth before leaving and “warned her not to tell

anyone about his forceful and predatory advances.” The letter writers asked the State Overseer

to “make the right decision” and warned him that if he did not “a lot of other young women

would be affected by [] King’s ‘perverted sexual conduct in the future.’”

       In April 2005, another daughter of King wrote to the State Overseer stating she could “no

longer ‘cover’” for King and that the allegations made by the writers of the February 2005 letter

were true. King’s daughter further stated that she had personally heard a recording of King

asking the woman he met in the parking lot whether she had used the sexual instrument, as he

had requested. King’s daughter stated that King had been terminated from at least one position

before becoming pastor at Waynesboro Celebration and that this termination occurred because of

his “inappropriate conduct with young girls.” The writer further stated that the district pastor for

the Church of God had “strong suspicions” about “unbecoming conduct” by King when he was

pastor of a church in Charlottesville in the mid-1980s.




                                                 4
       Also in April 2005, King’s grandson wrote a letter to the Virginia State Office. This

letter corroborated the statements in the February 2005 letter indicating that King had asked the

woman he had met in the Church parking lot if she had used the sexual instrument he had

provided to her. The grandson asked persons in a position of authority to “quit overlooking”

King’s inappropriate behavior.

       The office of the Virginia church held all of the letters describing King’s conduct. The

Overseer replied to some of these letters. He stated that the Church would not take any action

against King.

       In March 2011, King announced his intention to retire. He further stated that he intended

to continue serving the Church of God. He expressed a wish “to continue to minister and/or

offer spiritual counsel or leadership to members of the Church of God, including members of the

Waynesboro Celebration congregation.” He maintained an active license as a minister from the

Church of God. He formally stepped down as pastor in April 2011, “but continued to maintain a

close relationship and serve as a spiritual leader to certain former congregation members from

Waynesboro Celebration.” The amended complaint further alleges that at all relevant times,

including “at the time of Pastor King’s tortious conduct,” King was “an agent, volunteer, and/or

employee of the Church of God and/or Virginia [Church of God].”

       II.      THE SEXUAL BATTERY OF JANE DOE.

       The amended complaint alleges that King developed a relationship with Jane and her

parents through the church. While he served as a pastor, King invited Jane and her parents to his

home for meals, spiritual advising, and fellowship.

       On July 8, 2016, more than five years after his retirement as pastor, Jane and her mother

went to King’s home to bring him and his wife tomatoes from the farmer’s market. At the time,




                                                5
Jane was thirteen years old. 1 Jane’s mother spoke with King’s wife in the kitchen. This left

King alone with Jane in the living room. King began to rub Jane on her stomach, then he rubbed

her genitals from outside her clothes. He kissed her on the mouth. This touching was not

consensual. The amended complaint states that the sexual battery occurred “under the guise of

offering spiritual advice and comfort” and that King “sexually touched Jane after initiating

contact under the guise of offering non-sexual comfort and/or physical contact.” Several days

later, Jane told her parents what had happened.

       III.    JANE FILES A MULTI-COUNT COMPLAINT SEEKING RELIEF AGAINST KING, THE
               VIRGINIA CHURCH, THE NATIONAL CHURCH, AND CERTAIN CHURCH OFFICIALS.

       Jane filed a complaint alleging a number of claims against King personally. 2 Following

discovery, she amended her complaint to include certain church officials as defendants, and

additionally named as defendants the Virginia Church of God, and the National Church of God

denomination. 3 The claims that remain are (1) negligent or grossly negligent hiring; (2)

negligent or grossly negligent retention; (3) negligence in failing to investigate reports of King’s

behavior, failing to remove him from ministry or work that would allow him to be around young

women and underage girls, failing to warn members of the church of the danger King posed, and

failing to protect minor female members of the church from King; (4) negligent infliction of

emotional distress; (5) intentional infliction of emotional distress; (6) fraud by omission or



       1
        At trial, counsel for the plaintiff stated that Jane was fifteen years old when the incident
occurred. On brief, counsel states she was thirteen years old.
       2
         Jane later nonsuited her claims against King. In addition, we note that the Waynesboro
church is not named as a defendant.
       3
          On appeal, following our decision in A.H. v. Church of God in Christ, Inc., 297 Va. 604
(2019), Jane conceded that, because her claims for failure to warn and failure to protect require
the existence of a special relationship, her pleading did not adequately allege these claims.
Therefore, we need not address those counts of her complaint.


                                                  6
concealment; (7) vicarious liability against the Virginia and the national church based on the

scope of King’s duties as an agent, volunteer, or employee; and (8) vicarious liability based on

apparent authority. 4

       The national church and Virginia church filed demurrers, and the Virginia church filed a

motion for summary judgment. Although the circuit court did not expressly state that it was

treating the motion for summary judgment as a demurrer, it effectively did so. Based on its

review of the pleadings, the circuit court dismissed the case in its entirety. The circuit court also

denied Jane leave to amend. This appeal followed.

                                           ANALYSIS

       The circuit court dismissed the amended complaint based on its review of the allegations

in the amended complaint. Therefore, although one of the parties styled its dismissal motion as a

motion for summary judgment, we will employ the standard of review applicable to a dismissal

based on a demurrer. Under that standard, “[w]hen reviewing an order granting a demurrer, we

accept as true all factual allegations expressly pleaded in the complaint and interpret those

allegations in the light most favorable to the claimant.” Parker, 296 Va. at 330. “Two important

limitations on this principle, however, deserve emphasis.” Coward v. Wellmont Health Sys., 295

Va. 351, 358 (2018).

               First, while we also accept as true unstated inferences to the extent
               that they are reasonable, we give them no weight to the extent that


       4
           We make note of the amended complaint’s liberal use of the “and/or” semantic device.
We have described this device as an “‘unfortunate hybrid’ and ‘a drafting blemish’ because
‘[t]he literal sense of and/or is ‘both or either,”’ providing three possible choices: one, the other,
or both.” A.H., 297 Va. at 614 n.3 (quoting Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts 125 (2012)). The use of an “and/or” allegation can be
confusing and expose the complaint to demurrer on this basis alone. Alleging that a defendant
(i) is liable or, if not, (ii) someone else is liable, or (iii) perhaps even both are liable. The
disjunctive between (i) and (ii) means the defendant may or may not be liable. A complaint
should, at a minimum, provide basic notice to a defendant concerning liability.


                                                  7
                they are unreasonable. The difference between the two turns on
                whether “the inferences are strained, forced, or contrary to reason,”
                and thus properly disregarded as “arbitrary inferences.” Second,
                we must distinguish allegations of historical fact from conclusions
                of law. We assume the former to be true arguendo, but we assume
                nothing about the correctness of the latter because “we do not
                accept the veracity of conclusions of law camouflaged as factual
                allegations or inferences.” “Instead, we review all conclusions of
                law de novo.”

Id. at 358-59 (emphases in original) (footnote and citations omitted).

         I.     NEGLIGENT HIRING OR RETENTION.

         Jane’s amended complaint advanced two theories of negligent hiring or retention. First,

she alleged that King was negligently hired in 1995, and negligently retained thereafter. Under

this approach, it makes no difference that the sexual battery occurred after King’s retirement.

Second, she also alleged that after his retirement, King was rehired or retained as an employee or

agent.

         A.     A claim for negligent hiring or retention is not viable for persons who are no
                longer employed by the defendant employer at the time of the commission of the
                tort.

         Jane contends that a defendant employer remains liable for negligent hiring or retention

even if the person who committed the tort is no longer employed by the defendant. Although we

have not squarely addressed the point, we hold that a negligent hiring or a negligent retention

claim ceases to be viable for conduct committed after the employee is no longer retained by the

employer.

         Liability for negligent hiring exists when an employer “conducts an activity through

employees.” Interim Personnel of Cent. Va., Inc. v. Messer, 263 Va. 435, 440 (2002) (quoting

Southeast Apartments Mgmt. v. Jackman, 257 Va. 256, 260 (1999)) (emphasis added)); see also

A.H., 297 Va. at 627 (negligent hiring focuses on the employer’s negligence “in placing a person




                                                 8
with known propensities, or propensities which should have been discovered by reasonable

investigation, in an employment position in which, because of the circumstances . . . it should

have been foreseeable that the hired individual posed a threat of injury to others.”) (emphasis

added) (citations omitted).

       A claim for negligent retention exists “for harm resulting from the employer’s negligence

in retaining a dangerous employee who the employer knew or should have known was

dangerous and likely to harm [others].” Jackman, 257 Va. at 260-61 (emphasis added).

               The negligent [] retention tort . . . requires a showing that the risk
               of future harm was so grave that discharging the dangerous
               employee would have been the only reasonable response . . . . [A]
               prima facie case of negligent retention requires an amplified
               showing that both the nature and gravity of the risk render
               unreasonable any mitigating response short of termination.

A.H., 297 Va. at 629 (emphasis added).

       The termination of employment is a logical and practical boundary for employer liability

for claims of negligent hiring or retention. 5 The rationale for holding an employer liable for

hiring an unfit or dangerous employee is that a victim might be exposed to risk or danger during




       5
          This question has divided our sister courts. See Rehm v. Lenz, 547 N.W.2d 560, 567
(S.D. 1996) (no duty for negligent hiring, supervision, or retention after the employment
relationship ended); O’Rourke v. McIlvaine, 19 N.E.3d 714, 725 (Ill. App. Ct. 2014) (negligent
hiring or retention claim not valid when tortfeasor was no longer employed by the defendant at
the time of the tortious acts); Phillips v. TLC Plumbing, Inc., 91 Cal. Rptr. 3d 864, 870 (Cal. Ct.
App. 2009) (“[A]n employer does not owe a plaintiff a duty of care in a negligent hiring and
retention action for an injury or other harm inflicted by a former employee on the plaintiff even
though that employee, as in this case, initially met the plaintiff while employed by the
employer.”); Abrams v. Worthington, 861 N.E.2d 920, 924 (Ohio Ct. App. 2006) (“[B]ased upon
the lack of an employment relationship . . . . [we] conclude that [the defendant] did not owe the
[plaintiffs] a duty to prevent [the former employee] from causing their injuries.”). We
acknowledge the existence of contrary authority, but we find it unpersuasive. See, e.g., Marquay
v. Eno, 662 A.2d 272, 281 (N.H. 1995); McGuire v. Arizona Prot. Agency, 609 P.2d 1080, 1081-
82 (Ariz. Ct. App. 1980); Coath v. Jones, 419 A.2d 1249, 1252 (Pa. Super. Ct. 1980).



                                                  9
the course of the employment – not at some other time in the possibly distant future when the

employer has no control over the employee. In addition, an employer cannot be liable for

“retaining” an employee who is no longer retained. To hold otherwise would impose a duty of

care on employers that is unmanageable, utterly unpredictable, and conceptually limitless. The

same concept of duty applies to agents. When the agent has ceased working for the principal, the

duty of the principal ceases.

       The question then becomes whether the allegations establish that King was no longer

employed by the defendants at the time he committed the tort. Our standard of review requires

us to “accept as true all factual allegations expressly pleaded in the complaint and interpret those

allegations in the light most favorable to the claimant.” Parker, 296 Va. at 330. The amended

complaint states that King retired as the pastor of the congregation in 2011. But the amended

complaint does not end there. The amended complaint expressly and repeatedly states that King

was an “agent, volunteer, and/or employee” at the time he improperly touched Jane. It

additionally states that King maintained responsibilities with the church after he retired as the

pastor. The amended complaint expressly alleges that King was an “agent, volunteer, and/or

employee” at the time he committed the tort. A reasonable inference from the allegations in the

complaint is that King retired as pastor but remained an agent of the church. Another possibility

is that King was rehired as an employee or agent. If King was an employee or agent at the time

the sexual battery occurred, the claims for negligent hiring or negligent retention should not have

been dismissed on the basis that he retired as a pastor. 6



       6
          It is not clear whether Jane is alleging the negligent hiring or retention of King as an
employee or agent and as a volunteer, or whether her claim is limited to the negligent hiring and
retention of King as an employee or agent. All of our cases address the negligent hiring or
retention of employees. Assuming that Jane is raising a claim that King was negligently “hired”
or retained as a volunteer, nothing in the briefs addresses whether the tort of negligent hiring or


                                                  10
       If, as a matter of fact, King was not an employee or agent at the time he committed the

conduct alleged in the pending case, the negligent hiring or retention claims fail as a matter of

law and should be dismissed. If King was still employed, albeit not as the pastor, or if he was

selected or retained to serve in some capacity as an agent at the time the tort was committed, the

circuit court will need to address on remand from a factual standpoint what his role was as an

agent. Further evidentiary development, however, is required to determine King’s status as an

employee or agent at the time of the tort. The amended complaint alone does not resolve the

question.

       B.      Sufficiency of the allegations for negligent hiring or retention.

       1.      Negligent hiring in 1995 when King was first hired as pastor in Waynesboro.

       To the extent the amended complaint is premised on the negligent hiring of King in

August 1995 (and his continuous employment thereafter), the allegations do not suffice to

establish a viable claim for negligent hiring. “To survive a challenge by demurrer, a pleading

must be made with ‘sufficient definiteness to enable the court to find the existence of a legal

basis for its judgment.’” Squire v. Virginia Hous. Dev. Auth., 287 Va. 507, 514 (2014) (citation

omitted)); see A.H., 297 Va. at 613 n.1 (“The ‘sufficient definiteness’ requirement has long

anchored our application of notice-pleading principles.” (citations omitted)). The only

allegations made regarding the defendants’ notice of events transpiring before the date King was

hired as the pastor of the Waynesboro church are that King had been at some point involved in



retention should extend to volunteers and, if so, what standards should be employed to govern
these types of claims. In the absence of any briefing whatsoever on that point, we will not
address it. See generally Coward v. Wellmont Health Sys., 295 Va. 351, 367 (2018) (“As we
have often said, ‘Lack of an adequate argument on brief in support of an assignment of error
constitutes a waiver of that issue.’” (quoting Andrews v. Commonwealth, 280 Va. 231, 252
(2010))).



                                                 11
“an inappropriate relationship with a young girl when he was a pastor in Marion, Virginia,” and

that he had, at some indefinite point in the past, engaged in “inappropriate behavior toward

women while he served as a Church of God pastor in Charlottesville, Virginia.” All of the other,

more specific, allegations emerged after King was hired as pastor in Waynesboro. In addressing

a claim for negligent hiring, we assess the actions of the employer based on what it knew or

should have known at the time it made the hiring decision. Interim Personnel of Cent. Va., Inc.,

263 Va. at 442.

       Asserting the existence of an “inappropriate relationship” or “inappropriate actions” is

not the same as asserting the existence of a sexual relationship, much less a sexual battery.

       The cause of action [for negligent hiring] is based on the principle that one who
       conducts an activity through employees is subject to liability for harm resulting
       from the employer’s conduct if the employer is negligent in the hiring of an
       improper person in work involving an unreasonable risk of harm to others.

Jackman, 257 Va. at 260. In the context of negligent hiring, “the inquiry is focused on whether

the specific danger that ultimately manifested itself,” here a sexual battery, “reasonably could

have been foreseen at the time of hiring.” Malicki v. Doe, 814 So.2d 347, 362 (Fla. 2002); see

also N.H. v. Presbyterian Church (U.S.A.), 998 P.2d 592, 600 (Okla. 1999) (“The critical

element for recovery is the employer’s prior knowledge of the servant’s propensities to create the

specific danger resulting in damage.”). None of the allegations of King’s conduct prior to being

hired in 1995 gave notice of such a risk. The plaintiff does not allege King had a criminal

history of sexual offenses or even that there were unsubstantiated allegations of a sexual battery.

       2.      Negligent hiring or retention after King retired from pastoral service in 2011.

       The picture is different to the extent the amended complaint is premised on the church

hiring King or retaining him after he retired from service as pastor in 2011. In the amended

complaint, Jane alleged that King remained as an employee or agent with the church. Jane



                                                12
alleged that in 2005, King arranged a meeting with a woman, tried to put his hands down her

pants, and “tried to kiss” her after giving her a “sexual instrument” and money. The allegations

refute any indication this conduct was in any way consensual. These allegations indicate that

King’s conduct was apparently progressing, from offensive and inappropriate conduct to an

attempted unwanted touching that was sexual in nature. When those allegations are combined

with the prior allegations about King’s behavior, they are sufficient to state a claim that the

church defendants were alerted that King presented a particular specific risk, here, a sexual

battery.

        It is true that the alleged sexual battery against Jane occurred in 2016, more than 10 years

after the allegations of King’s conduct in 2005 surfaced. Still, the amended complaint depicts a

progressive pattern of worsening conduct, as well as an apparent failure of the counseling in

2002 to reform King’s behavior. Moreover, it is not uncommon to encounter recurrences of the

type of conduct King allegedly engaged in in 2005, particularly when weighed against the

backdrop of the previous allegations. We conclude that, to the extent the plaintiff is claiming

negligent hiring or retention for a hiring or retention that occurred after King retired in 2011, as

opposed to when he was originally hired in 1995, the allegations of the amended complaint are

sufficient to state a claim for negligent hiring or retention.

        C.      Allegations against the individual defendants.

        The amended complaint seeks to personally hold liable a number of individuals for

negligent hiring or retention. These individuals were state or district Overseers, also known as

Administrators, for the church. The tort of negligent hiring or retention is available against an

employer, not individuals who played a role in hiring or retaining an employee. It is the

employer who selects and retains employees and who, therefore, bears responsibility for those




                                                  13
decisions. See Jackman, 257 Va. at 260. There is no allegation that any of these individual

defendants were King’s employer. Consequently, we affirm the circuit court’s dismissal of the

individual defendants with respect to the negligent hiring or retention counts.

       II.     VICARIOUS LIABILITY AND APPARENT AUTHORITY.

       A.      The allegations established a rebuttable presumption that King was an employee
               and that the tort occurred within the scope of the employment. 7

       Under our precedent, when the complaint alleges that the employee committed a tort in

the context of their employment, such allegations create “a rebuttable presumption that facts

exist (though not specifically pleaded) that would satisfy the ‘established test’ for vicarious

liability,” namely, that King committed tortious acts “within the scope of [his] duties of . . .

employment and in the execution of the service for which [he was] engaged.” Parker, 296 Va. at

341 (quoting Giant of Md., Inc. v. Enger, 257 Va. 513, 516 (1999)); see also A.H., 297 Va. at

633-34. “This presumption shifts the burden of production to the employer to present facts

sufficient to permit the factfinder to conclude that the employee was not acting within the scope

of his employment at the time of his tortious conduct.” Parker, 296 Va. at 333 n.6.

       The amended complaint alleges that King had a “continued role as a spiritual advisor

and/or leader to his former congregants.” According to the amended complaint, “[a]t all material

times, [] King was an agent, volunteer, and/or employee of the” church and he “was acting

within the scope and course of that agency relationship.” It further alleges that King was alone




       7
          We conclude that the defendants did, in fact, seek dismissal of the vicarious liability
claims. The defendants asked for these claims to be dismissed in their motion for summary
judgment. Although there is a difference between a demurrer and a motion for summary
judgment, the circuit court effectively treated the summary judgment motion as a demurrer. See
Majorana v. Crown Cent. Petroleum Corp., 260 Va. 521, 526 n.2 (2000). Because the circuit
court was asked to dismiss the vicarious liability claims, we reject Jane’s argument that dismissal
of the vicarious liability claims was not before the court.


                                                 14
with Jane “under the guise of offering spiritual advice and comfort.” Under Parker and A.H.,

those allegations are sufficient to withstand demurrer.

       We acknowledged in Parker that “[a] plaintiff can plead herself out of court by

affirmatively alleging facts that rebut the presumption implied in law — no differently than a

litigant at trial can rely on an evidentiary presumption and yet assert facts that undermine

it.” 296 Va. at 341. For this “self-refutation” to work, however, it “must be clear, not

conjectural, and irrefutable rather than debatable.” Id.

       The amended complaint does contain additional allegations. It states that King retired in

2011 and that he “stepped down from his role as pastor.” The amended complaint also

references King’s “former employment,” but it does so in the context of referencing his “former

employment and role as a pastor for the” church in Waynesboro. It is certainly possible to retire

from full time ministry as a pastor and, nevertheless, retain a role within the church as an

employee, volunteer, or agent. Applying, as we must, the established standard under which we

evaluate a pleading at the demurrer stage of the case, we conclude that the vicarious liability

count should not have been dismissed for failing to state a claim.

       B.      Based on this Court’s precedent, the allegations of the amended complaint suffice
               to survive a demurrer on scope of the employment.

        “It simply is not enough . . . that the claim ‘arose out of an activity which was within the

employee’s scope of employment or within the ordinary course of business.’” Parker, 296 Va. at

339 (emphasis and citation omitted). The tortious act must occur “while the employee was in

fact performing a specific job-related service for the employer” and must be “within the scope of

the duties of the employment and in the execution of the service for which the employee was

engaged.” Parker, 296 Va. at 338-39 (emphases in original) (citation omitted). Furthermore,

“[t]he employee’s motive in committing the tortious act plays a role in the job-related-service



                                                 15
doctrine.” Id. at 340. “For nearly a century, we have stated that respondeat superior liability

cannot extend to an employer for an unauthorized tortious act by an employee arising

‘wholly from some external, independent, and personal motive on the part of the [employee] to

do the act upon his own account.’” Id. (emphasis in original) (quoting Smith v. Landmark

Commc’ns, Inc., 246 Va. 149, 151-52 (1993)).

       The defendants point to Abernathy v. Romaczyk, 202 Va. 328, 332 (1960), and argue that

“[a]s a matter of law, the circumstances and misconduct by King were such a significant and

unusual deviation from the scope of any conceivable agency or employee relationship, that

[Church of God] cannot be liable for the alleged sexual assault of Doe.” Church of God Br. 26.

In Abernathy, we observed that “[an employer] is not liable for every wrong which [an

employee] may commit during the continuance of an employment . . . If the [employee] steps

aside from his [employer’s] business and is engaged in an independent venture of his own, the

relation of [employer] and [employee] is for the time suspended.” Abernathy, 202 Va. at 332. In

that case, we reversed a judgment in favor of a plaintiff who was attacked by a truck driver

following a motor vehicle accident, concluding that the truck driver employee was not acting

within the scope of his employment. Id. at 334. It is significant that Abernathy was a case that

went to trial, not a case that was dismissed on a demurrer. Id. at 331.

       Our recent decision in Our Lady of Peace, Inc. v. Morgan, 297 Va. 832 (2019), is

dispositive. There, an employee of a nursing home sexually molested and raped an elderly

woman. Id. at 837. The employee’s job duties included undressing residents, changing their

undergarments and diapers, and bathing them. With respect to the allegations of sexual

molestation, we stated that if the employee’s “acts of molestation occurred simultaneously with

his performance of these job-related services, a reasonable jury could infer that [the employee]




                                                16
acted from a mixed motive and not ‘wholly from some external, independent, and personal

motive.’” Id. at 849 (emphasis in original) (quoting Parker, 296 Va. at 340). On the claim of

rape, we expressed “considerable difficulty” in concluding that the allegation of rape could fall

within the scope of employment. Id. Nevertheless, our precedent dictated that the allegations of

the complaint “coupled with the unique pleading presumption applicable to respondeat superior

claims, preclude[d] a finding at the pleading stage of [the] case that, as a matter of law, the rape

was outside the scope of [the employee’s] employment.” Id. at 850.

       Similarly, in Plummer v. Center Psychiatrists, Ltd., 252 Va. 233, 235 (1996), the plaintiff

alleged that a psychologist had sexual intercourse with her against her will and that these actions

took place within the scope of his employment. The circuit court dismissed the complaint,

concluding as a matter of law that the psychologist was not acting within the scope of his

employment. Id. We reversed, reasoning that “at this stage of the proceedings, there simply are

not sufficient facts which would permit us to hold, as a matter of law, that the defendant has met

its burden of showing that its employee was not acting within the scope of his employment.” Id.

at 237 (emphasis in original).

       The amended complaint notes that Jane and her mother visited King in the context of a

social visit, namely, to bring King and his wife homegrown tomatoes. Additionally, however,

the complaint alleges that:

           •   “[] King’s acts on July 8, 2016 grew out of counseling and serving
               as a spiritual advisor and/or minister for the Church of God, the
               type of services for which [] King was engaged by the Church of
               God and/or Virginia Church of God.”

           •   “At all times relevant hereto, and at the time of [] King’s tortious
               conduct, [] King was an agent, volunteer, and/or employee of the
               Church of God and/or Virginia [Church of God], and was acting
               within the scope and course of that agency relationship.”




                                                 17
            •   “In the course and scope of his agency and/or volunteer work for
                the Church of God and/or Virginia [Church of God] [] King
                regularly offered physical gestures of comfort to his advisees.”

            •   “The tortious acts alleged herein occurred while [] King was alone
                with Jane in the living room of his home, under the guise of
                offering spiritual advice and comfort. [] King sexually touched
                Jane after initiating contact under the guise of offering non-sexual
                comfort and/or physical contact.”

       Although it is difficult to conceive that, when King touched Jane’s genitals and kissed

her, his actions stemmed from anything other than a desire for self-gratification and also

constituted a “marked and unusual deviation from his employer’s business,” Our Lady of Peace,

297 Va. at 849, our precedent, notably Our Lady of Peace and Plummer, combined with the

long-established standard under which we review the grant of a demurrer, constrains us to

reverse and remand.

       C.       Apparent authority.

       Jane also alleged that King was cloaked with apparent authority to act for the church.

A “principal is bound, under the doctrine of apparent authority, to the extent he holds out another

as having the authority to act for him.” Kern v. J.L. Barksdale Furniture Corp., 224 Va. 682,

685 (1983). In Neff Trailer Sales, Inc. v. Dellinger, we stated that

                An act is within the apparent scope of an agent’s authority if, in
                view of the character of his actual and known duties, an ordinarily
                prudent person, having a reasonable knowledge of the usages of
                the business in which the agent is engaged, would be justified in
                believing that he is authorized to perform the act in question.

221 Va. 367, 370 (1980) (quoting Wright v. Shortridge, 194 Va. 346, 353 (1952)). The act at

issue in Neff was the signature of the company’s personnel manager on a document. The

document authorized a raise for a particular employee. Id. at 368. We held that the personnel

manager’s apparent authority to perform this act presented a question for the jury. Id. at 371.




                                                 18
Here, the act in question is a sexual battery. No reasonable person would believe that the church

vested King with the authority to engage in such an act. Therefore, the circuit court properly

rejected Jane’s claim that King possessed apparent authority for his acts.

       III.    WILLFUL AND WANTON NEGLIGENCE.

       The amended complaint alleges that the defendants’ failure to investigate the reports of

King’s behavior, their failure to remove him, their failure to warn members of the congregation

about his behavior, and their failure to protect minor female members of the church constituted

willful and wanton negligence. Jane contends that the circuit court erred in dismissing her

claims that the defendants were grossly negligent.

       “As our decisions have recognized, there are three levels of negligence. The first level,

simple negligence, involves the failure to use the degree of care that an ordinarily prudent person

would exercise under similar circumstances to avoid injury to another.” Cowan v. Hospice

Support Care, Inc., 268 Va. 482, 486 (2004).

       The second level, gross negligence, is a degree of negligence showing
       indifference to another and an utter disregard of prudence that amounts to a
       complete neglect of the safety of such other person. This requires a degree of
       negligence that would shock fair-minded persons, although demonstrating
       something less than willful recklessness.

Id. at 487. The third level of negligent conduct is willful and wanton negligence. Willful and

wanton negligence “is defined as ‘acting consciously in disregard of another person’s rights or

acting with reckless indifference to the consequences, with the defendant aware, from his

knowledge of existing circumstances and conditions, that his conduct probably would cause

injury to another.’” Id. (quoting Etherton v. Doe, 268 Va. 209, 213-14 (2004)). We also have

stated that “gross negligence involves conduct that ‘shocks fair-minded people,’ and willful and

wanton negligence involves such recklessness that the actor is aware that his conduct probably

would cause injury to another.” Id.


                                                19
       King served as a pastor for over forty years, from 1967 to 2011. Some of the allegations

are vague, such as the statement that King had an “inappropriate relationship with a young girl”

and was terminated from a prior pastorate. There are countless ways a relationship could be

inappropriate without constituting a sexual battery. Other letters depict conduct directed at

women that is wholly inappropriate but does signal that his conduct “probably would cause

injury to another.” Cowan, 268 Va. at 487.

       In response to all of this, the defendants directed King to attend counseling. Therefore,

the amended complaint indicates that the defendants did, in fact, take corrective action in

response. This is significant in the context of a claim for willful and wanton negligence. The

counselors issued a report stating that King needed to “set healthy boundaries with women,” that

someone needed “to hold him accountable,” and that King “should meet with that person

regularly for a while.”

       The most troubling allegation is from a final set of correspondence detailing King’s

inappropriate behavior from February and April 2005. The February letter details an encounter

in which King offers money to a woman to send him pictures of herself “in various states of

undress,” states that he “desperately” tried to kiss this woman and gave her a “sexual instrument

while trying to put his hands down her pants.” The April letter offered details corroborating the

February letter.

       The amended complaint does not mention any further incidents in the more than ten years

that separate April 2005 from July 8, 2016, when King is alleged to have sexually battered Jane.

       We conclude the allegations do not rise to the level of gross or willful and wanton

negligence. Willful and wanton negligence requires more than inattention and neglect. The

complaint itself shows that the defendants required King to attend counseling, and, therefore, the




                                                20
defendants showed “some degree of care.” Elliott, 292 Va. at 622-23. Even if the allegations

from one incident in 2005 show that King presented a particular risk, and therefore suffice for a

claim of negligent hiring or retention as noted above, those allegations do not rise to the level of

“indifference to another and an utter disregard of prudence” that would shock the conscience.

Cowan, 268 Va. at 487. In short, the allegations of the amended complaint do not rise to the

level of “acting consciously in disregard of another person’s rights or acting with reckless

indifference to the consequences, with the defendant[s] aware, from [their] knowledge of

existing circumstances and conditions, that [their] conduct probably would cause injury to

another.” Id. (quoting Etherton, 268 Va. at. 213-14). Accordingly, we affirm the circuit court’s

dismissal of the claim for willful and wanton negligence.

       IV.       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS.

       Jane also seeks to reinstate her claim for negligent infliction of emotional distress. A

plaintiff can recover damages for emotional distress when the defendant’s negligence causes

both emotional disturbance and physical injury. Hughes v. Moore, 214 Va. 27, 34 (1973). Jane

alleged both emotional disturbance, including severe depression, anxiety and suicidal ideation,

and physical injury, including incontinence and gastrointestinal issues, in her amended

complaint. A plaintiff can recover for negligent infliction of emotional distress where the facts

establish “a clear and unbroken chain of causal connection between the negligent act, the

emotional disturbance, and the physical injury.” Delk v. Columbia/HCA Healthcare Corp., 259

Va. 125, 137-38 (2000) (quoting Hughes, 214 Va. at 34). Jane’s amended complaint satisfies

this standard.

       However, an underlying tort duty is a precondition to recovery for negligent infliction of

emotional distress. A.H., 297 Va. at 633 (“The question of liability for negligence cannot arise at




                                                 21
all until it is established that the [person] who has been negligent owed some duty to the person

who seeks to make him liable for his negligence.”) (alteration omitted) (quoting Dudley v.

Offender Aid & Restoration of Richmond, Inc., 241 Va. 270, 277 (1991)). The amended

complaint alleges facts supporting two such duties: the duty of care under a negligent

hiring/negligent retention and the duty of care vicariously imposed by the doctrine of respondeat

superior. Jane may recover emotional-distress damages, if at all, only upon proof that the

defendants breached one of these two duties.

       V.      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS COUNT OF THE COMPLAINT.

       Jane also challenges the dismissal of her claim for intentional infliction of emotional

distress. To recover for intentional infliction of emotional distress, a plaintiff must establish that

“(1) the wrongdoer’s conduct was intentional or reckless; (2) the conduct was outrageous and

intolerable; (3) there was a causal connection between the wrongdoer’s conduct and the

emotional distress; and (4) the emotional distress was severe.” Harris v. Kreutzer, 271 Va. 188,

203 (2006).

       In contrast to a claim of negligence, a plaintiff alleging a claim for intentional infliction

of emotional distress must allege in her complaint all facts necessary to establish the cause of

action in order to withstand challenge on demurrer. Id. at 204. Liability is present only when the

conduct has been “so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.” Id. at 204 (quoting Russo v. White, 241 Va. 23, 27 (1991)). “It is for the court to

determine, in the first instance, whether the defendant’s conduct may reasonably be regarded as

so extreme and outrageous as to permit recovery . . . .” Womack v. Eldridge, 215 Va. 338, 342

(1974) (quoting Restatement (Second) of Torts, § 46, at 77).




                                                  22
       The allegations here do not clear the high bar necessary to sustain a claim for intentional

infliction of emotional distress. King served as a pastor for over forty years, from 1967 to 2011.

There are broad and nonspecific allegations about King’s inappropriate conduct as well as

specific allegations of King’s disturbing conduct toward women over the course of those

decades. None of the specific allegations prior to the sexual battery of Jane involved the sexual

battery of a minor. King was made to attend and did attend counseling. The defendants’ failure

to take measures stronger than ordering counseling does not on these facts rise to the level of

being outrageous and intolerable. Therefore, we affirm the dismissal of this claim.

       VI.     FRAUD BY NONDISCLOSURE.

       The trial court also dismissed Jane’s claim for fraud. Jane’s fraud theory was based on

the defendants’ failure to disclose information about King to the church’s congregants. “To

sustain a claim of actual fraud, the plaintiff must prove a false representation, of a material fact,

made intentionally and knowingly, with intent to mislead, reliance by the party misled, and

resulting damage.” Yuzefovsky v. St. John’s Wood Apartments, 261 Va. 97, 111 (2001).

“Concealment of a material fact by one who knows that the other party is acting upon the

assumption that the fact does not exist constitutes actionable fraud.” Allen Realty Corp. v.

Holbert, 227 Va. 441, 450 (1984). Proof of fraud by nondisclosure requires “evidence of a

knowing and a deliberate decision not to disclose a material fact.” Lambert v. Downtown

Garage, Inc., 262 Va. 707, 714 (2001) (quoting Norris v. Mitchell, 255 Va. 235, 240-41 (1998)).

Further, in Virginia, “[s]ilence does not constitute concealment in the absence of a duty to

disclose.” Bank of Montreal v. Signet Bank, 193 F.3d 818, 827 (4th Cir. 1999).

       “Before nondisclosure may constitute fraud . . . there must be a suppression of facts

which one party is under a legal or equitable obligation to communicate to the other, and which




                                                  23
the other party is entitled to have communicated to him.” Jane Doe 43C v. Diocese of New Ulm,

787 N.W.2d 680, 687 (Minn. Ct. App. 2010) (quoting Richfield Bank & Trust Co. v. Sjogren,

244 N.W.2d 648, 650 (Minn. 1976)). “A duty to disclose facts may exist under certain

circumstances, such as when a confidential or fiduciary relationship exists between the parties or

when disclosure would be necessary to clarify information already disclosed, which would

otherwise be misleading.” Id. (quoting L & H Airco, Inc. v. Rapistan Corp., 446 N.W.2d 372,

380 (Minn. 1989)).

       The amended complaint fails to state a claim for fraud by omission for at least two

reasons. First, no factual allegations support a conclusion that the defendants intentionally

concealed operative facts, as opposed to negligently or recklessly failing to disclose them.

Second, the defendants did not owe a duty to warn Jane or the other congregants about the

complaints against King, so their silence cannot constitute concealment. See Bank of Montreal,

193 F.3d at 827. There was no special relationship between the defendants and Jane, and,

therefore, there was no duty to disclose King’s inappropriate behavior. Consequently, we affirm

the circuit court’s dismissal of this claim.

       VII.    THE CIRCUIT COURT DID NOT ABUSE ITS DISCRETION IN DENYING FURTHER LEAVE
               TO AMEND.

       Jane assigns error to the circuit court’s refusal to grant her leave to further amend her

complaint. “The decision whether to grant leave to amend a complaint rests within the sound

discretion of the trial court.” Kimble v. Carey, 279 Va. 652, 662 (2010). In evaluating the circuit

court’s exercise of discretion, we consider, among other things, whether the court previously

granted leave to amend, how long the case has been pending, and the extent to which the other

side would be prejudiced by allowing amendment. Ogunde v. Prison Health Servs., Inc., 274

Va. 55, 67 (2007). The circuit court previously granted Jane leave to amend. The additional



                                                24
proffered facts, that King officiated at some weddings, taught Sunday school, and served as a

substitute pastor, would not have affected the circuit court’s analysis or ours. We conclude on

these facts that the circuit court did not abuse its discretion in denying leave to amend.

       VIII.   SUMMARY.

       We reverse the dismissal of the counts for negligent hiring or retention to the extent those

counts are based on the church hiring or retaining King as an employee or agent following his

retirement as the pastor of the church. We additionally reverse the vicarious liability claim and

the claim for negligent infliction of emotional distress. 8

       We affirm the circuit court’s dismissal of the claims for willful and wanton negligence,

intentional infliction of emotional distress, fraud, and for failure to warn and failure to protect as

against all defendants. We also affirm the circuit court’s dismissal of the individual defendants

from the claims of negligent hiring or retention.

                                           CONCLUSION

       The judgment of the circuit court is affirmed in part and reversed in part and the case is

remanded to the circuit court for further proceedings not inconsistent with this opinion.

                                                                                     Affirmed in part,
                                                                                     reversed in part,
                                                                                     and remanded.




       8
         The trial court did not mention proximate cause in dismissing the claims for negligent
hiring or retention and the vicarious liability claims. To the extent the court’s dismissal of the
claims we now remand was based on the absence of proximate cause as a matter of law,
however, the judgment is reversed with respect to the claims that are remanded. See, e.g., Griffin
v. Shively, 227 Va. 317, 320 (1984) (“Generally, . . . proximate cause [is an] issue[s] for a jury’s
resolution.”).


                                                  25